UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
SAMUEL FESTINGER,                                        :

                                   Plaintiff,          :

                 -against-                             :              ORDER

SNITOW KAMINETSKY ROSNER &                              :    20-CV-9784 (PGG) (KNF)
SNITOW, LLP, FRANKLYN H. SNITOW,
ELLIOT J. ROSNER, JUSTICE RACHEL A. :
ADAMS, CHARINE ROSENBAUM, JOHN
DO #1: through #10, and JANE DOE #1                     :
Through #10,
                                                        :
                                    Defendants.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


        By a letter dated May 5, 2021, the plaintiff proceeding pro se requested permission to file

an amended complaint “within 60 days” which would “clarify the issues, the roles the parties

played and how RICO does in fact apply in my case.” Docket Entry No. 56. The defendants

opposed the request. See Docket Entry Nos. 58 and 60.

        On or before May 24, 2021, the plaintiff shall serve and file his motion to amend which

must comply with the Federal Rules of Civil Procedure and Local Civil Rules of this court and

the memorandum of law shall be limited to 10 pages double-spaced. On May 31, 2021, the

defendants shall serve and file their responses to the motion to amend and each respondent’s

memorandum of law shall be limited to 5 pages double-spaced. On June 7, 2021, the plaintiff

may serve and file any reply limited to 5 pages double-spaced. No extension of this schedule
shall be granted absent extraordinary circumstances.

The Clerk of Court is directed to mail a copy of this order to the plaintiff.

Dated: New York, New York                              SO ORDERED:
       May 12, 2021
